         Case 1:20-cv-01148-TJK Document 41-4 Filed 09/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MICHAEL H. HOLLAND, JOSEPH R.                        )
RESCHINI, and CARLO TARLEY, as Trustees              )
Of the UNIITED MINE WORKERS OF                       )
AMERICA 1992 BENEFIT PLAN,                           )
2121 K. Street, N.W.                                 )
Suite 350                                            )
Washington D.C. 20037                                )
                                                     )
                              Plaintiffs,            )
                                                     )
                      v.                             ) Case No. 1:20-cv-1148
                                                     )
CONSOL ENERGY, INC., CONSOL                          )
MARINE TERMINALS LLC, CONSOL                         )
ENERGY SALES COMPANY LLC,                            )
CONSOL OF CANADA LLC, CONSOL OF                      )
KENTUCKY LLC, CONSOL OF                              )
PENNSYLVANIA COAL COMPANY LLC,                       )
and WOLFPEN KNOB DEVELOPMENT                         )
COMPANY LLC,                                         )
1000 Consol Energy Drive                             )
Canonsburg, PA 15317                                 )
                                                     )
                      And                            )
                                                     )
CNX RESOURCES CORPORATION                            )
1000 Consol Energy Drive, Suite 400                  )
Canonsburg, PA 15317                                 )
                                                     )
                              Defendants.            )

                                     [PROPOSED] ORDER

       This matter, having come before the Court upon Defendant CONSOL Energy Inc.,

CONSOL Marine Terminals LLC, CONSOL Energy Sales Company LLC, CONSOL of Canada

LLC, CONSOL of Kentucky LLC, CONSOL of Pennsylvania Coal Company LLC, and Wolfpen

Knob Development Company LLC’s Motion to Dismiss Plaintiffs’ Second Amended Complaint,

and the Court having considered the matter, it is hereby:
          Case 1:20-cv-01148-TJK Document 41-4 Filed 09/21/20 Page 2 of 2




         ORDERED that the Motion is GRANTED, and it is further

         ORDERED that the Second Amended Complaint is DISMISSED in its entirety.

Dated:                                           ____________________________________
                                                 JUDGE TIMOTHY J. KELLY
                                                 United States District Judge
